Scott, J. The instructions given by the court below to the jury, were clearly erroneous. The declaration was founded upon a note in writing charged to have been executed by the defendant, of which forfeit was made. The plea was nil debet, but was not verified by affidavit, consequently the execution of the writing was not put in issue. Digest, p. 812, sec. 103, 105. The judgment of the court below must be reversed, and the cause remanded to be proceeded in according to law. Walker, J. Did not sit. [[Image here]]